In an action to declare the legal rights of the parties with respect to certain insurance coverage, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered January 7, 1976, which, after a nonjury trial, inter alia, declared that the policy issued *748by the plaintiff to defendants Klein was in full force and effect on the date of the accident. Judgment affirmed, with one bill of costs jointly to respondents appearing separately and filing separate briefs, on the opinion of Mr. Justice Niehoff at Special Term. Martuscello, Acting P. J., Latham, Cohalan, Margett and Shapiro, JJ., concur. [84 Misc 2d 1064.]